Title: To Thomas Jefferson from Edmund Bacon, 30 September 1807
From: Bacon, Edmund
To: Jefferson, Thomas


                        
                            
                        Sep. 1807
                     
                        
                        
                     
                        
                           
                           
                           Dollers
                        
                        
                           
                           James Carr for 7 barrils Corn @ 5 dollars
                           
                               35
                        
                        
                           
                           Thomas Burres for 18 head Hogs @
                           
                               20:¾
                        
                        
                           F {
                           Jacob Kooper for Taning leather in 1804 & 1805.
                           
                               27~
                        
                        
                           John Peyton for Hauling Ice & fodder
                           
                               13~
                        
                        
                           25
                           Richard Anderson for 2 barrils flower & one shoat.
                           
                               13.
                        
                        
                           
                           John Rogers for 1 beef and 14 barrils Corn
                           117.
                        
                        
                           
                           James Butler for 2 barrils flower
                           
                               10.
                        
                        
                           
                           Eighty five dollers due for beeves.
                           
                              
                                  85
                           
                        
                        
                           
                           
                           320¾
                        
                     
                  
                        
                            
                        
                    
                     [on verso:]
                     Account of Money Due $3:20:¾
                  
               